Citation Nr: 1119386	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-29 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claim.  


FINDING OF FACT

The competent and probative evidence of record serves to link the Veteran's currently diagnosed COPD to his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the Veteran's currently diagnosed COPD was incurred in military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for COPD.  

The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his service connection claim in November 2008.  This letter appears to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board further notes that the Veteran received proper notice as to degree of disability and effective date in the above-referenced November 2008 VCAA letter, as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the service connection claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits as to the issue on appeal.

Service connection for COPD

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

The Veteran is claiming entitlement to service connection for COPD, which he contends is due to his military service.  See, e.g., the Veteran's notice of disagreement dated in December 2008. 

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

It is undisputed that the Veteran currently suffers from COPD.  See, e.g., the November 2008 VA examination report.  Hickson element (1) is, therefore, satisfied.

Turning to Hickson element (2), in-service incurrence of an injury or disease, the Veteran's service treatment records document treatment for an acute upper respiratory infection in October and November 2005.  At that time, the Veteran complained of nasal discharge and coughing.  Pulmonary examinations revealed that the Veteran's lungs were clear to auscultation and no evidence of wheezing, rhonchi, or rales/crackles.  The Veteran was prescribed medication for treatment.  Additionally, an August 2006 service treatment record documents treatment of the Veteran for shortness of breath in connection with an allergic reaction.  However, the Veteran's service separation examination dated in July 2006 is absent any diagnosis of COPD or respiratory complaints.  
Turning to Hickson element (3), medical nexus, the competent and probative evidence demonstrates that the Veteran's currently diagnosed COPD is related to his military service.  Specifically, C.R., M.D., noted in a letter dated in March 2009 that the Veteran "developed symptoms suggestive of COPD after October 4, 2005."  His rationale was based on the Veteran's report of shortness of breath, effort intolerance, coughing, and wheezing as well as a review of VA pulmonary function testing records which revealed a mixed obstructive and restrictive pattern.  Further, Dr. C.R. conducted a pulmonary examination of the Veteran which revealed decreased air entry, hyperinflation, and mild wheezing suggesting COPD.        

The report of Dr. C.R. appears to have been based upon a thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Moreover, the Board finds the Veteran's report of in-service respiratory problems competent and credible based on a review of his service treatment records discussed above which document treatment for an upper respiratory infection.      

The Board adds that the Veteran complained of shortness of breath during a May 2007 VA examination and was diagnosed with COPD in September 2007, which were both within a year of separation from active duty in September 2006.  As such, the Board believes that service connection may also be granted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b), discussed above.  

While a VA examination conducted in November 2008 contains a negative nexus opinion, the Board observes that the VA examiner noted that a review of the Veteran's service treatment records indicated that the Veteran did not have issues with chronic shortness of breath or cough, but rather only had two intermittent episodes of upper respiratory infection.  However, the VA examiner also reported that the Veteran's symptoms of chronic shortness of breath began approximately two to three years ago, which places the etiology of the Veteran's symptoms during his military service.  The VA examiner further noted that "it is unclear as to whether or not this started in the military however based upon evidence in the military records, they started outside of the military."  Based on the contradictory rationale provided by the VA examiner pertaining to the etiology of the Veteran's COPD symptoms, the Board finds that the VA examiner's opinion is of no probative value in evaluating the Veteran's claim, and finds that the preponderance of the evidence shows that the Veteran struggled with COPD symptoms following his discharge from service and currently suffers from COPD.

Based on the above-cited evidence, the Board has no reason to doubt the Veteran's assertions that he has sustained symptoms of COPD during service and has continued to have COPD since leaving military service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  The benefit sought on appeal is accordingly allowed.   


ORDER

Entitlement to service connection for COPD is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


